               Case 2:21-cr-00025-TLN Document 12 Filed 02/09/21 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRIAM R. HINMAN
   CHRISTOPHER S. HALES
 3 Assistant U.S. Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                                IN THE UNITED STATES DISTRICT COURT

10                                    EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                             CASE NO. 2:21-CR-00025-TLN
12
                                    Plaintiff,             STIPULATION REGARDING USE OF
13                                                         VIDEOCONFERENCING DURING CHANGE OF
                             v.                            PLEA HEARING; FINDINGS AND ORDER
14
     SCHENELLE M. FLORES,                                  DATE: February 11, 2021
15                                                         TIME: 09:30 a.m.
                                   Defendant.              COURT: Hon. Troy L. Nunley
16

17
                                                  BACKGROUND
18
            On February 3, 2021, defendant was arraigned and waived indictment. ECF 6. The criminal
19
     Information charges her with one count of wire fraud in violation of 18 U.S.C. § 1343. ECF 1. Change
20
     of plea in this matter is set for February 11, 2021 at 9:30 a.m. As set forth below, the parties jointly
21
     stipulate and agree to proceed with the change of plea via videoconference.
22
            On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act
23
     (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief
24
     District Judges to authorize plea and sentencing hearings by video or telephonic conference when 1)
25
     such hearings “cannot be conducted in person without seriously jeopardizing public health and safety;”
26
     and 2) “the district judge in a particular case finds for specific reasons that the plea or sentencing in that
27
     case cannot be further delayed without serious harm to the interests of justice.” Id., Pub. L. 116-23
28
     § 15002(b)(2).

       STIPULATION REGARDING HEARING                       1
                 Case 2:21-cr-00025-TLN Document 12 Filed 02/09/21 Page 2 of 5


 1          On March 29, 2020, the Judicial Conference of the United States made the findings required by

 2 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 3 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

 4 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

 5 functioning of the federal courts generally.”

 6          On June 29, 2020, the Chief Judge of this District, per General Order 620, also made the findings

 7 required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal Procedure

 8 and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be conducted

 9 in person without seriously jeopardizing public health and safety.”

10          In order to authorize change of plea hearings by remote means, however, the CARES Act—as

11 implemented by General Order 620—also requires district courts in individual cases to “find, for

12 specific reasons, that felony pleas or sentencings in those cases cannot be further delayed without

13 serious harm to the interests of justice.” General Order 620 further requires that the defendant consent

14 to remote proceedings. Finally, the remote proceeding must be conducted by videoconference unless

15 “videoconferencing is not reasonably available.” In such cases, district courts may conduct hearings by

16 teleconference.

17          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

18 General Order 620 have been satisfied in this case. They request that the Court enter an order making

19 the specific findings required by the CARES Act and General Order 620. Specifically, for the reasons

20 further set forth below, the parties agree that:

21          1)      The change of plea hearing in this case cannot be further delayed without serious harm to

22 the interest of justice and given the public health restrictions on physical contact; and

23          2)      The defendant waives her physical presence at the hearing and consents to remote

24 hearing by videoconference and counsel joins in that waiver.

25                                                 STIPULATION

26          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

27 through defendant’s counsel of record, hereby stipulate as follows:

28          1.      The Governor of the State of California declared a Proclamation of a State of Emergency

      STIPULATION REGARDING HEARING                      2
                 Case 2:21-cr-00025-TLN Document 12 Filed 02/09/21 Page 3 of 5


 1 to exist in California on March 4, 2020.

 2          2.      On March 13, 2020, the President of the United States issued a proclamation declaring a

 3 National Emergency in response to the COVID-19 pandemic.

 4          3.      In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

 5 other public health authorities have suggested the public avoid social gatherings in groups of more than

 6 10 people and practice physical distancing (within about six feet) between individuals to potentially

 7 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact and

 8 vaccines have not been widely distributed to the general population.

 9          4.      On March 17, 2020, this Court issued General Order 611, noting the President and

10 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

11 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

12 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

13 commence before May 1, 2020.

14          5.      On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

15 in the Eastern District of California to the public. It further authorized assigned district court judges to

16 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

17 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

18 pandemic.

19          6.      On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

20 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

21 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

22 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

23 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

24 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

25 district judges; two of those positions are currently vacant and without nominations). The report further

26 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

27 guidance regarding gatherings of individuals.

28          7.      On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

       STIPULATION REGARDING HEARING                      3
                 Case 2:21-cr-00025-TLN Document 12 Filed 02/09/21 Page 4 of 5


 1 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

 2          8.      On May 13, 2020, General Order 618 issued, continuing court closures until further

 3 notice and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

 4          9.      General Order Nos. 613, 614, 615, 616, 620, 621, 624 have also issued and made findings

 5 and implementing temporary emergency procedures in response to the COVID–19 crisis, and these

 6 General Orders either remain in effect or have been superseded by a subsequent General Order

 7 extending their provisions, with General Order 624 having expired on December 29, 2020. On January

 8 4, 2021, General Order 628 issued, authorizing further continuances of hearings and exclusions under

 9 the Speedy Trial Act for another 90 days unless terminated earlier.

10          10.     Given these facts, it is essential that Judges in this District resolve as many matters as

11 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

12 hearings now, this District will be in a better position to work through the backlog of criminal and civil

13 matters once in-person hearings resume.

14          11.     The change of plea hearing in this case accordingly cannot be further delayed without

15 serious harm to the interests of justice. If the Court were to delay this hearing until it can be held in-

16 person, it would only add to the enormous backlog of criminal and civil matters facing this Court, and

17 every Judge in this District, when normal operations resume.

18          12.     Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-

19 teleconference. Counsel joins in this consent.

20          IT IS SO STIPULATED.

21
      Dated: February 8, 2021                                 MCGREGOR W. SCOTT
22                                                            United States Attorney
23
                                                              /s/ CHRISTOPHER S. HALES
24                                                            MIRIAM R. HINMAN
                                                              CHRISTOPHER S. HALES
25                                                            Assistant U.S. Attorney
26

27

28

       STIPULATION REGARDING HEARING                      4
                Case 2:21-cr-00025-TLN Document 12 Filed 02/09/21 Page 5 of 5

     Dated: February 8, 2021                                 /s/ JONATHAN M. LYNN
 1                                                           JONATHAN M. LYNN
                                                             Counsel for Defendant
 2
                                                             SCHENELLE M. FLORES
 3

 4                                         FINDINGS AND ORDER
 5         1.      The Court adopts the findings above.

 6         2.      Further, the Court specifically finds that:

 7                 a)     The change of plea hearing in this case cannot be further delayed without serious

 8         harm to the interest of justice; and

 9                 b)     The defendant has waived her physical presence at the hearing and consents to

10         remote hearing by videoconference.

11         3.      Therefore, based on the findings above, and under the Court’s authority under § 15002(b)

12 of the CARES Act and General Order 628, the change of plea hearing in this case will be conducted by

13 videoconference.

14

15 IT IS SO FOUND AND ORDERED this 9th day of February, 2021.

16

17

18
                                                                 Troy L. Nunley
19                                                               United States District Judge
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING HEARING                      5
